665 So. 2d 1149 (1996)
Isidoro MENDEZ and Consuelo Mendez, Appellants,
v.
Jimmy BLANCO and Maria Blanco, Appellees.
No. 95-1491.
District Court of Appeal of Florida, Third District.
January 10, 1996.
*1150 Kathryn D. Yates, Key West, for appellants.
Hinshaw & Culbertson and Eric G. Belsky and Eduardo Cosio and Ronald L. Kammer, Miami, for appellees.
Before SCHWARTZ, C.J., and NESBITT and GODERICH, JJ.
PER CURIAM.
The trial court did not abuse its discretion in dismissing the plaintiffs complaint where Mr. Mendez committed serious misconduct by repeatedly lying under oath during a deposition. Accordingly, we affirm. See O'Vahey v. Miller, 644 So. 2d 550 (Fla. 3d DCA 1994).